POWELL, J.
The plaintiff in error, Billy Mann, hereinafter called defendant, was convicted in the district court of Tulsa county on a charge of unlawful possession of intoxicating liquor, second offense,. and sentenced to pay a fine of $500, and serve 75 days in the county jail.
The case was tried on May 4, 1948, judgment and sentence entered on May 8, 1948, and the appeal was perfected to this court on November 6, 1948. In July, 1949, defendant requested additional time in which to file brief. This was granted, but no brief was filed. On February 15, 1950, this court entered an order granting defendant ten days from said date in which to file brief. No brief has been filed, and no appearance for oral argument made.
*186When an appeal is made to this court, and no brief in support of the petition in error is submitted, and no appearance for oral argument made, this court will examine the record for jurisdictional errors, and will read the evidence to determine if it sufficiently supports the judgment, and, if no fundamental error is apparent, the case will be affirmed. See Whitlow v. State, 85 Okla. Cr. 2, 184 P. 2d 253.
We have examined the record and find that it properly charges the offense of unlawful possession of intoxicating liquor, second offense, and have read the evidence and instructions of the court.
We conclude that the evidence sustains the verdict and the judgment. No judicial error is apparent.
The case is therefore affirmed.
JONES, P. J., and BRETT, J., concur.